DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US 2010/0141661), hereinafter referred to as Kojima, in view of Sakaguchi (US 2011/0231763), hereinafter referred to as Sakaguchi.

6.	Regarding claim 1, Kojima discloses an information processing device comprising a control unit configured to acquire material data including sentence data including a control character, analyze the material data, perform output based on the sentence data (fig. 1-3, paragraphs 56 and 60 wherein system acquires image data and generates animation data regarding image acquired to output to the display device).
	However Kojima is silent in regards to disclosing automatically generate program content data on which control based on the control character is reflected.
Sakaguchi discloses automatically generate program content data on which control based on the control character is reflected (fig. 3-5, paragraphs 68-69 wherein automatic creation module also selects sound data, effect data, and transition data suitable for the selected still images).  Sakaguchi (paragraph 18) provides motivation to combine the references wherein a second playback module selects content to provide to the moving image based on moving image information data corresponding to the selected moving image.  All of the elements are known.  Combining the references would yield the instant claims wherein select displayed images can be automatically generate program content based on character detected in selected. Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

7.	Regarding claim 2, Sakaguchi discloses the information processing device according to claim 1, wherein in a case where the control unit receives message information including predetermined account information, the control unit analyzes the material data included in the message information (fig. 5-6, paragraph 84-87 wherein system stores playback history for each moving image and playback device).

8.	Regarding claim 3, Kojima discloses the information processing device according to claim 2, wherein the message information includes first sentence data corresponding to a subject and second sentence data corresponding to a body (fig. 1-2, paragraph 12-14 wherein system generates timed content related to lecturer output frames of content), 
and the control unit automatically generates program content data in which at least the first sentence data is displayed and voice output corresponding to the second sentence data is performed (fig. 1-2, paragraph 12-14 wherein system generates timed content related to lecturer output frames of content).

9.	Regarding claim 4, Sakaguchi discloses the information processing device according to claim 3, wherein in a case where the control character is included in the second sentence data, the control unit automatically generates program content data in which voice output corresponding to the second sentence data excluding the control character is performed (fig. 1-3, paragraph 41-43 and 68 wherein system automatically applies select sound data to input still image).

10.	Regarding claim 5, Sakaguchi discloses the information processing device according to claim 2, wherein the control unit automatically generates program content data in which an image is switched at timing corresponding to a position where the control character is specified (fig. 1-3, paragraphs 35-36 and 41 wherein animation effect switches positions with the changing position of detected faces in still images).

11.	Regarding claim 6, Sakaguchi discloses the information processing device according to claim 5, wherein the image includes a plurality of images attached to the message information (fig. 1-3, paragraphs 35-36 wherein multiple faces are identified in still image for identification and position information).

12.	Regarding claim 7, Sakaguchi discloses the information processing device according to claim 2, wherein the control unit automatically generates program content data in which a character performs a predetermined operation at timing corresponding to a position where the control character is specified (fig. 1-3, paragraphs 68-69 wherein creation module automatically creates animation related to objects detected in still image).

13.	Regarding claim 8, Sakaguchi discloses the information processing device according to claim 2, wherein the control unit automatically generates different program content data depending on presence or absence of attached data of the message information (fig. 1-3, paragraphs 70-71 wherein generated effect is automatically generated based on moving image information disclosed with faces detected in still image).

14.	Regarding claim 9, Sakaguchi discloses the information processing device according to claim 1, wherein the control unit stores the automatically generated program content data in a storage device (fig. 1-3, paragraph 92 wherein favorite photomovies designated by the user are stored on a storage device).

15.	Regarding claim 10, Sakaguchi discloses the information processing device according to claim 9, further comprising the storage device (fig. 1-3, paragraph 92 wherein favorite photomovies designated by the user are stored on a storage device).

16.	Regarding claim 11, Sakaguchi discloses the information processing device according to claim 9, wherein the program content data stored in the storage device allows access from a user terminal (fig. 1-3, paragraph 92 wherein favorite photomovies designated by the user are stored on a storage device).

17.	Regarding claim 12, Sakaguchi discloses the information processing device according to claim 11, wherein restriction on the access from the user terminal is set (fig. 1-3, paragraphs 56-57 wherein user can create photomovie and designate the users that may access said movie).

18.	Regarding claim 13, Sakaguchi discloses the information processing device according to claim 12, wherein the restriction includes at least one of restriction on a reader of the program content data and restriction on a reading period of the program content data (fig. 1-3, paragraphs 56-57 wherein user can create photomovie and designate the users that may access said movie)

19.	Regarding claim 14, Sakaguchi discloses the information processing device according to claim 1, wherein the control unit automatically generates the program content data including preset content data (fig. 3-5, paragraphs 68-69 wherein automatic creation module also selects sound data, effect data, and transition data suitable for the selected still images).

20.	Regarding claim 15, Sakaguchi discloses the information processing device according to claim 1, wherein the control character includes a character, a symbol, and a number of between 1 character and 16 characters inclusive, or a combination of the character, the symbol, and the number (fig. 1-4, paragraphs 59-61 wherein user can make selection of proper effect to apply to detected faces in still images, as well as sound parameters for applied effect).

21.	Regarding claim 16, Kojima discloses an information processing system comprising: a communication unit configured to receive message information including sentence data including a control character, the message information being transmitted from an arbitrary terminal (fig. 1-3, paragraphs 11 and 56 wherein lecturer sends lecture to display terminal device of user); 
and a control unit configured to analyze the sentence data, perform output based on the sentence data (fig. 1-3, paragraphs 56 and 60 wherein system acquires image data and generates animation data regarding image acquired to output to the display device).
However Kojima is silent in regards to disclosing automatically generate program content data on which control based on the control character is reflected in a case where account information of the received message information is predetermined account information.
Sakaguchi discloses automatically generate program content data on which control based on the control character is reflected in a case where account information of the received message information is predetermined account information (fig. 3-5, paragraphs 68-69 wherein automatic creation module also selects sound data, effect data, and transition data suitable for the selected still images).  Sakaguchi (paragraph 18) provides motivation to combine the references wherein a second playback module selects content to provide to the moving image based on moving image information data corresponding to the selected moving image.  All of the elements are known.  Combining the references would yield the instant claims wherein select displayed images can be automatically generate program content based on character detected in selected. Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

22.	Regarding claim 17, Kojima discloses an information processing method comprising, by a control unit: acquiring material data including sentence data including a control character, analyzing the material data, performing output based on the sentence data (fig. 1-3, paragraphs 56 and 60 wherein system acquires image data and generates animation data regarding image acquired to output to the display device).
	However Kojima is silent in regards to disclosing automatically generating program content data on which control based on the control character is reflected.
Sakaguchi discloses automatically generating program content data on which control based on the control character is reflected (fig. 3-5, paragraphs 68-69 wherein automatic creation module also selects sound data, effect data, and transition data suitable for the selected still images).  Sakaguchi (paragraph 18) provides motivation to combine the references wherein a second playback module selects content to provide to the moving image based on moving image information data corresponding to the selected moving image.  All of the elements are known.  Combining the references would yield the instant claims wherein select displayed images can be automatically generate program content based on character detected in selected. Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

23.	Regarding claim 18, Kojima discloses a program for causing a computer to execute an information processing method comprising, by a control unit: acquiring material data including sentence data including a control character, analyzing the material data, performing output based on the sentence data (fig. 1-3, paragraphs 56 and 60 wherein system acquires image data and generates animation data regarding image acquired to output to the display device).
	However Kojima is silent in regards to disclosing automatically generating program content data on which control based on the control character is reflected
Sakaguchi discloses automatically generating program content data on which control based on the control character is reflected (fig. 3-5, paragraphs 68-69 wherein automatic creation module also selects sound data, effect data, and transition data suitable for the selected still images).  Sakaguchi (paragraph 18) provides motivation to combine the references wherein a second playback module selects content to provide to the moving image based on moving image information data corresponding to the selected moving image.  All of the elements are known.  Combining the references would yield the instant claims wherein select displayed images can be automatically generate program content based on character detected in selected. Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kato (US 2012/0070031) discloses an information processor, processing method and program.  Fukui (US 2013/0014194) disclose system for content modification and user terminal device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CNH/
/JEFFEREY F HAROLD/           Supervisory Patent Examiner, Art Unit 2424